                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                                -----------

UNITED STATES OF AMERICA,

                   Plaintiff,                No. 1:20-CR-175

             v.                              Hon. Janet T. Neff
                                             United States District Judge
JACKIE LEE CHERRY, JR.,

                  Defendant.
__________________________________________/

                  PRELIMINARY ORDER OF FORFEITURE

      WHEREAS, on December 14, 2020, Defendant Jackie Lee Cherry, Jr., pled

guilty to Count One of the Indictment which charged him with conspiracy to

distribute and possess with intent to distribute 50 grams or more of

methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1).

      WHEREAS, pursuant to his guilty plea and plea agreement, Defendant has

consented to the forfeiture of his interest in the following property, listed in the

Forfeiture Allegation of the Indictment:

             a.    a 10 karat rose gold pendant and gold diamond cut rope chain

containing a custom dollar bill pendant with the name JACK pave set with diamond

stones above the dollar bill and money sign; and

             b.    a 10 karat yellow gold pendant and yellow gold hollow rope chain

containing a custom continent of Africa pendant pave set with cubic zirconium stones,

(hereinafter the “Subject Property”);

      WHEREAS, based on the guilty plea and plea agreement, this Court finds that
the Subject Property constitutes or was derived from any proceeds obtained, directly

or indirectly, as a result an offense of 21 U.S.C. §§ 846 and 841(a); and

      WHEREAS, this Court finds that Defendant had an interest in the Subject

Property, and that the Government has established the requisite nexus between the

same and the violation of 21 U.S.C. §§ 846 and 841(a).

      IT IS HEREBY ORDERED that pursuant to 21 U.S.C. § 853, the Subject

Property is hereby forfeited to the United States of America.

      IT IS FURTHER ORDERED that the Drug Enforcement Administration

and/or its designee seize the Subject Property and dispose of the same in accordance

with applicable law and regulations.

      IT IS FURTHER ORDERED that notice of this forfeiture shall be published in

accordance with 21 U.S.C. § 853(n)(1).

      IT IS FURTHER ORDERED that any third party wishing to assert an interest

in the Subject Property must petition the Court in accordance with 21 U.S.C. §

853(n)(2) and (3).

      IT IS FURTHER ORDERED that pursuant to Fed. R. Crim. P. 32.2(b)(4)(B),

this Order of Forfeiture shall become final as to Defendant at the time of sentencing,

and shall be made part of the sentence and included in the judgment.




        April 13, 2021
Dated: _______________                            /s/ Janet T. Neff
                                               _____________________________
                                               JANET T. NEFF
                                               United States District Judge



                                           2
